Opinion.— The first ground assigned as error is not supported by the record, as it does not appear from the judgment of the court or otherwise upon what special or particular ground the court rendered its judgment.
The only question, therefore, presented is whether the evidence sustains the judgment.
The burden of proof was on the claimant to show that he was entitled to the right and possession of the gin-house, as against the plaintiff’s claim of ownership which he asserted by virtue of a decree of the district court in favor of Eoss & Co. against said Lynn, foreclosing a lien on said building, order of sale under said judgment, sale made under that order, and purchase by the plaintiff, S. D. Ma}T, February 17, 1880. Also a judgment which said plaintiff introduced in evidence, rendered by the district court of Coryell county, in cause Flo. 817, which gives May his writ of possession of said gin-house against Lynn. It does not appear from the statement of facts that Barrett was ever authorized to act as agent by E. IT. Chatham, trustee, or that he ever sold said property according to the terms and conditions prescribed by the deed of trust. Upon these facts it is clear that no other judgment could properly have been rendered than one for the plaintiff, May. The judgment ought to be affirmed.
Affirmed.